Exhibit 10.12
10.12 Corn Kernels Purchase Agreement with Tai’an Branch of China Grain
Reserves Corporation
Party A: Tai’an Branch of China Grain Reserves Corporation
Party B: Shandong Xiangrui Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on May 9, 2011, Party B will buy corn kernels
of 30000 tons from Party A.
    •  
The aggregate price is RMB 67,380,000.
    •  
The term of the Agreement is from May 9, 2011 to June 10, 2011.

•  
Headlines of the articles omitted

  •  
Delivery Date
    •  
Validity, Modification and Termination of Contract
    •  
Dispute Settlement
    •  
Breach of the Agreement
    •  
Miscellaneous

 

 